DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the Appeal Brief filed 9/24/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Bayan et al., US 7,087,986, and Hung et al., US 6,696,749.
Regarding claim 1, Abbott (figure 1) teaches a semiconductor package, comprising: 
a die pad 110; 
leads 111 extending from the die pad 110 each having a free end 113 with outer surfaces extending at angles (column 1, lines 25-27 teaches the shape is determined by the design therefore a lead with an outer surfaces extending at angles is contemplated 
an electrically conductive plating material 123 covering at least portions of the outer surfaces;
a die 101 attached to the die pad 110 and electrically connected (using 104) to the leads 111; and
an insulating layer 130 extending over the leads 111 and the die 101 such that the free ends 113 of the leads 111 are exposed.
Abbott fails to teach the leads are attached to the die pad.
Bayan (see marked up figure 2 below) teaches the leads are attached to the die pad.

    PNG
    media_image1.png
    326
    811
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Bayan in the invention of Abbott because both are known equivalent leadframe configurations. The substitution of one known equivalent 
Abbott, which essentially teaches any shape is within the scope at column 1, lines 25-27) fails to specifically teach the outer surfaces of the lead extending at angles from one another.
Hung (figures 6A-C) teaches the outer surfaces of the lead 602 extending at angles from one another.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another of Hung in the invention of Abbott because Hung teaches it reduces delamination of the encapsulant and therefore improves reliability (column 1, lines 63-67).
With respect to claim 2, Abbott teaches the electrically conductive plating material 123 comprises tin (column 4, lines 55-57).
As to claim 3, though Abbott fails to teach each lead 24 is rectangular and the outer surfaces comprise opposing first and second surfaces and opposing third and fourth surfaces, and Abbott (figure 1) does teaches the electrically conductive plating material 123 covering the first and second surfaces and at least partially covering the third and fourth surfaces, it would have been obvious to one of ordinary skill in the art 
In re claim 4, Abbott (figure 1) fails to specifically teach the plating material 123 covers half of the third surface and half of the fourth surface. Figure 1 shows the plating 123 covering a portion 113 of the lead 111 but doesn't state if that portion is half. But it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the covered amount to be half through routine experimentation (MPEP 2144.05). A skilled artisan would test and consider all options to determine the optimal amount of the lead 111 covered by the plating 123.  This interprets “half” of the third and fourth surface as meaning half of the entire length of the lead, as shown below.  The portion 113 of the lead covered by 123 can be optimized to be half through routine experimentation.

    PNG
    media_image2.png
    319
    729
    media_image2.png
    Greyscale


Pertaining to claim 6, though Abbott teaches the leads 11 are bent, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the leads extend in the same plane as one another in the invention of Abbott because the leads extend in the same plane as one another is a conventionally known and used equivalent technique. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In claim 7, though Abbott fails to teach the free ends have a length of about 0.1 mm to about 0.3 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the free ends length through routine experimentation (MPEP 2144.05).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Bayan et al., US 7,087,986, and Hung et al, US 6,696,749.
Regarding claim 19, Abbott teaches a semiconductor package, comprising:
a die pad 110;

an electrically conductive plating material 123 covering at least portions of the outer surfaces;
a die 101 attached to the die pad 110 and electrically connected (using 104) to the leads 120 and a free end 113; and
an insulating layer 130 extending over the leads 120 and the die 101 such that the free ends 113 of the leads 120 are exposed.
Abbott fails to teach the leads are attached to the die pad.
Bayan (see marked up figure 2 below) teaches the leads are attached to the die pad.

    PNG
    media_image1.png
    326
    811
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Bayan in the invention of Abbott because both are known equivalent leadframe configurations. The substitution of one known equivalent 
Abbott fails to teach a multiple piece die pad.
Bayan (see marked up figure 2 above) teaches a multiple piece die pad all parts of leadframe 101 under the die 202).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the multiple piece die pad of Bayan in the invention of Abbott because Bayan teaches a commonly used known equivalent die pad configuration. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Abbott also fails to teach a free end with outer surfaces extending at angles from one another.
Hung (figures 6A-C) teaches the free end has outer surfaces of the lead 602 extending at angles from one another.
.
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Bayan et al., US 7,087,986, and Hung et al, US 6,696,749.
With respect to claim 20, Abbott teaches a semiconductor package, comprising:
multiple leads 120 electrically connected (using 104) to a die 101, each of the leads 113;
an electrically conductive plating material 123 covering at least portions of the outer surfaces (123 covers the portion within 113 of the lead); and
an insulating layer 130 extending over the leads 120 and the die 101 such that the free ends 113 of the leads 120 are exposed.
Abbott fails to teach the leads are attached to the die pad.
Bayan (see marked up figure 2 below) teaches the leads are attached to the die pad.

    PNG
    media_image1.png
    326
    811
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Bayan in the invention of Abbott because both are known equivalent leadframe configurations. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Abbott fails to teach the free end has outer surfaces extending at angles from one another.
Hung (figures 6A-C) teaches the free end has outer surfaces of the lead 602 extending at angles from one another.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another of Hung in the invention of Abbott because Hung teaches it reduces delamination of the encapsulant and therefore improves reliability (column 1, lines 63-67).
As to claim 21, Bayan (see marked up figure 2 below) teaches the die pad comprises multiple pieces, each piece connected to one of the leads.

    PNG
    media_image1.png
    326
    811
    media_image1.png
    Greyscale

In re claim 22, Bayan (see marked up figure 2 above) teaches the multiple pieces are physically separate from each other.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.